DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flowchart for the method claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Häkkinen (GB 2461273).  With respect to claim 1, the Häkkinen reference discloses a method for determining the mass and center of mass of a demountable platform (Abs.) comprising the following steps:
using a hooklift to lift the demountable platform from the ground onto a vehicle (p. 12, ll. 14-16; p. 13, ll. 19-22),
measuring, during the lifting of the demountable platform, a physical quantity that varies as a function of the movement of the hooklift (p. 16, line 28 to p. 17, line 6; p. 20, ll. 17-31).
determining, at predetermined values of the physical quantity, values of the load force of a main cylinder of the hooklift (p. 21, ll. 20-25),
providing a mathematical model of the load force of the main cylinder as a function of the physical quantity, the mathematical model comprising a set of constants related to the physical dimensions of the hooklift (p. 23, ll. 7-9; p. 24, ll. 8-31), a first parameter for the mass of the demountable platform (p. 25, ll. 10-11), a second parameter for the longitudinal position of the centre of mass of the demountable platform (p. 26, ll. 14-16), and a third parameter for the vertical position of the centre of mass of the demountable platform (p. 26, ll. 22-24),
setting initial values for the parameters (p. 18, ll. 1-4),

calculating a difference between the determined and calculated values of the load force (p. 22, ll. 10-16),
if the difference is larger than a predetermined threshold, repeating the following steps until the difference becomes smaller than the predetermined threshold (p. 18, ll. 5-16):
-    changing at least one of the values of the parameters,
-    recalculating with the mathematical model the values of the load force at the predetermined values of the physical quantity, and
-    recalculating the difference between the determined and calculated values of the load force;
- selecting the value of the first parameter as the mass of the demountable platform, the value of the second parameter as the longitudinal position of the centre of mass of the demountable platform, and the value of the third parameter as the vertical position of the centre of mass of the demountable platform (p. 21, ll. 11-19).
With respect to claim 2, the general, abstract, mathematical function claimed is inherently part of any software that calculates weight and center of mass on a vehicle, as the laws of nature and principles of geometry would be the same for everyone (p. 24, ll. 27-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Häkkinen (GB 2461273). If not inherently present already, it would have been obvious to the ordinary practioner to derive the equations with the specificity demanded by the customer in order to make the system disclosed as accurate as the customer demanded, as the laws of nature and principles of geometry would be the same for everyone (p. 24, ll. 27-31).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856